NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-5 and 7-8 is an aerogel comprising a conductive polymer and cellular nanofibrils (CNF), wherein the CNF is present in the composition at from 10% to 90% (w/w). The primary reason(s) for allowance of claims 9-10 is discussed below. 
The closest prior art is the following: (1) Li et al., Direct Ink Write 3D Printed Cellulose Nanofiber Aerogel Structures with Highly Deformable, Shape Recoverable, and Functionalizable Properties, ACS Sustainable Chemistry & Engineering 2018 6 (2), pg. 2011-2022 and accompanying supporting material S1-S17; (2) Khasim, Journal of electronic materials, Vol. 46, No. 7, 2017, pg. 4439-4447; and (3) Yang, Flexible highly specific capacitance aerogel electrodes based on cellulose nanofibers, carbon nanotubes and polyaniline, Electrochimica Acta 182 (2015) pg. 264-271, all of which were cited to and included with the previous Office Action mailed on 5/3/2022. Additionally, Hsieh et al. (US 11,248,107), cited on the IDS filed on 8/3/2022 is close prior art. 
Li teaches cellulose nanofiber aerogels structures (abstract) where the aerogel is immersed in a PEDOT:PSS solution to form a PEDOT:PSS templated T-CNF aerogel (pg. 2013). PSS is an acidic conductive polymer. Li teaches that this aerogel was connected to a multimeter to illustrate the aerogel’s electromechanical properties during compression-release cycles (pg. 2013, S17). This corresponds to a pressure sensor. Li teaches the PEDOT:PSS is 1.3 wt% PEDOT:PSS from Sigma-Aldrich (pg. 2012) which is a conductive grade having 0.5 wt% PEDOT and 0.8wt% PSS in water. See pg. 4440, “Materials and Chemicals” of Khasim. A ratio of 0.5:0.8 (PEDOT:PSS) corresponds to a ratio of 1:1.6 (PEDOT:PSS). 
Yang teaches aerogel electrodes based on cellulose nanofibers, carbon nanotubes, and polyaniline (abstract) where a CNF/MWCNT/PANI aerogel is formed (Fig. 1; pg. 266). Polyaniline is a conductive polymer. See instant specification, pg. 7, ¶ 36.
Li et al., Khasim et al., and Yang et al. fail to disclose the specific amount of cellulose nanofibrils required by amended instant claim 1.  
Hsieh et al. teach aerogels (abstract and column 8, lines 51-55) comprising a cellulose nanofribril gel (column 8, lines 54-55). The aerogels may further comprise crosslinking agents included polymers. Polymers include cellulose esters, biopolymers, or synthesized polymers, with an expressly named example being cellulose acetate (see column 9, line 65 - column 10, line 3). The cellulose nanofribrils are present in any suitable concentration in an aqueous suspension, with examples of amounts being between about 0.01% and about 10% by weight. See column 12, line 64 to column 13, line 3. 
Hsieh et al. fails to disclose the aerogels of the invention include a conductive polymer. There is no motivation to produce an aerogel using a conductive polymer as required by the instantly claimed invention. 
Regarding claims 9-10, the closest prior art are the references cited to above, and additionally, Gong et al. (US 2018/0040806).
Li et al., Khasim et al., and Yang et al. fail to disclose a sensor having a first polymer substrate having a first surface; a conducting layer comprising an aerogel as disclosed in the references, wherein the conducting layer is deposited on the first surface of the first polymer substrate had having a first end and second end; a first electrode at the first end of the conductive layer; a second electrode at the second end of the conducting layer; and a second polymer substrate deposited on the conducting layer. 
Gong teaches a porous electric generation material (abstract), comprising a structure as shown in Figure 1 of the reference. The generator is a multilayered stack structure comprising a first electrode 102 (on top); a second electrode 104 (on the bottom); a porous, electric generation layer 106 disposed between the first electrode 102 and the second electrode 104. The generator further includes a first reinforcing layer 108 disposed between the first electrode 102 and electric generation layer 106 and a second reinforcing layer 110 disposed between the second electrode 104 and the electric generation layer 106. The reinforcing layers are made of a flexible insulating material. See ¶36. The porous electric generation layer106 is made of a cellulose nanofibril aerogel/polydimethylsiloxane material (¶53). 
The structure of Gong is distinct from the sensor of claims 9-10 because, as shown in Figure 11 of the instant specification, in the sensor of instant claims 9-10 (100), the electrodes of the instant invention (130 and 140) are present between a first top layer of polymer substrate and a bottom layer of a polymer substrate (110 and 150), and on a left and right side (i.e. “end” as recited in the claims) of the aerogel (120):


    PNG
    media_image1.png
    316
    776
    media_image1.png
    Greyscale

See ¶40 of the instant specification. 
The structure of Gong shows two electrodes on the top and bottom portions of the sensor, with optional reinforcing layers directly under these two layers, and a porous material sandwiched in the center of the multilayer article:


    PNG
    media_image2.png
    317
    712
    media_image2.png
    Greyscale

As discussed above, the generator of Gong is a multilayered stack structure comprising a first electrode 102 (on top); a second electrode 104 (on the bottom); a porous, electric generation layer 106 disposed between the first electrode 102 and the second electrode 104. The generator further includes a first reinforcing layer 108 disposed between the first electrode 102 and electric generation layer 106 and a second reinforcing layer 110 disposed between the second electrode 104 and the electric generation layer 106. The reinforcing layers are made of a flexible insulating material. See ¶36. The porous electric generation layer106 is made of a cellulose nanobril aerogel/polydimethylsiloxane material (¶53). 
As shown in the Figures, the structures of the instant invention are distinct form Gong et al., which is the closest prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766